UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2015 Date of Reporting Period: 06/30/2015 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2015 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 94.95% Consumer Discretionary - Automobiles & Components 2.03% 75,000 BorgWarner Inc. $ 55,000 Delphi Automotive PLC 4,679,950 395,000 Gentex Corporation 6,485,900 15,428,850 Consumer Discretionary - Durables & Apparel 4.08% 251,250 Jarden Corporation * 13,002,188 82,500 Polaris Industries Inc. 12,219,075 90,000 Tupperware Brands Corporation 5,808,600 31,029,863 Consumer Discretionary - Retailing 11.58% 185,000 CarMax, Inc. * 12,248,850 580,000 LKQ Corporation * 17,542,100 125,000 Nordstrom, Inc. 9,312,500 55,000 O'Reilly Automotive, Inc. * 12,428,900 152,500 Tractor Supply Company 13,715,850 75,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 11,583,750 135,000 Williams-Sonoma, Inc. 11,106,450 87,938,400 Consumer Discretionary - Services 4.11% 180,000 Dunkin' Brands Group, Inc. 9,900,000 142,306 InterContinental Hotels Group PLC 5,757,701 180,000 Starbucks Corporation 9,650,700 72,500 Starwood Hotels & Resorts Worldwide, Inc. 5,879,025 31,187,426 Consumer Staples - Food & Staples Retailing 1.14% 95,000 PriceSmart, Inc. 8,667,800 Consumer Staples - Food, Beverage & Tobacco 0.78% 15,000 Monster Beverage Corporation * 2,010,300 80,000 WhiteWave Foods Company (The) - Class A * 3,910,400 5,920,700 Consumer Staples - Household & Personal Products 1.41% 55,000 Church & Dwight Co., Inc. 4,462,150 132,500 Nu Skin Enterprises, Inc. - Class A 6,244,725 10,706,875 Energy 1.69% 135,000 Enlink Midstream LLC 4,197,150 224,952 Kinder Morgan, Inc. 8,635,907 12,833,057 Financials - Banks 2.18% 75,000 Cullen/Frost Bankers, Inc. 5,893,500 485,000 Huntington Bancshares Incorporated 5,485,350 120,000 SunTrust Banks, Inc. 5,162,400 Page 1 16,541,250 Financials - Diversified 3.60% 45,000 Affiliated Managers Group, Inc. * 9,837,000 170,000 Raymond James Financial, Inc. 10,128,600 95,000 T. Rowe Price Group, Inc. 7,384,350 27,349,950 Financials - Insurance 2.78% 110,000 Aon plc 10,964,800 217,000 Willis Group Holdings PLC 10,177,300 21,142,100 Financials - Real Estate 1.46% 300,000 CBRE Group, Inc. * 11,100,000 Health Care - Equipment & Services 10.41% 145,000 Cardinal Health, Inc. 12,129,250 52,500 Cooper Companies, Inc. (The) 9,343,425 145,000 DaVita HealthCare Partners Inc. * 11,523,150 205,000 DENTSPLY International Inc. 10,567,750 175,000 ResMed Inc. 9,864,750 90,000 Teleflex Incorporated 12,190,500 95,000 Universal Health Services, Inc. - Class B 13,499,500 79,118,325 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 9.92% 32,500 Alexion Pharmaceuticals, Inc. * 5,875,025 80,000 Celgene Corporation * 9,258,800 53,000 Jazz Pharmaceuticals public limited company * 9,331,710 70,000 Mylan N.V. * 4,750,200 40,000 Perrigo Company plc 7,393,200 16,500 Regeneron Pharmaceuticals, Inc. * 8,417,145 93,920 Thermo Fisher Scientific Inc. 12,187,059 60,000 Valeant Pharmaceuticals International, Inc. * 13,329,000 39,000 Vertex Pharmaceuticals Incorporated * 4,815,720 75,357,859 Industrials - Capital Goods 10.65% 340,000 Allison Transmission Holdings, Inc. 9,948,400 197,500 AMETEK, Inc. 10,819,050 236,000 Fastenal Company 9,954,480 205,000 Fortune Brands Home & Security, Inc. 9,393,100 130,000 IDEX Corporation 10,215,400 100,000 Nordson Corporation 7,789,000 75,000 Snap-on Incorporated 11,943,750 115,000 Westinghouse Air Brake Technologies Corporation 10,837,600 80,900,780 Industrials - Commercial & Professional Services 4.12% 280,000 ADT Corporation (The) 9,399,600 105,000 IHS Inc. - Class A * 13,506,150 62,500 Stericycle, Inc. * 8,369,375 31,275,125 Industrials - Transportation 1.15% 100,000 Ryder System, Inc. 8,737,000 Information Technology - Hardware & Equipment 3.54% 280,000 CDW Corporation 9,598,400 67,500 F5 Networks, Inc. * 8,123,625 305,000 NCR Corporation * 9,180,500 Page 2 26,902,525 Information Technology - Semiconductors & Semiconductor Equipment 2.74% 75,000 Avago Technologies Limited 9,969,750 228,750 Microchip Technology Incorporated 10,848,469 20,818,219 Information Technology - Software & Services 13.26% 115,000 Akamai Technologies, Inc. * 8,029,300 135,000 ANSYS, Inc. * 12,317,400 170,000 CDK Global, Inc. 9,176,600 135,000 Check Point Software Technologies Ltd. * 10,739,250 101,874 Fiserv, Inc. * 8,438,223 80,000 FleetCor Technologies, Inc. * 12,484,800 85,000 Global Payments Inc. 8,793,250 47,500 MercadoLibre, Inc. 6,730,750 100,000 Red Hat, Inc. * 7,593,000 330,000 Vantiv, Inc. - Class A * 12,602,700 50,000 Workday, Inc. * 3,819,500 100,724,773 Materials 2.32% 85,000 Airgas, Inc. 8,991,300 135,000 AptarGroup, Inc. 8,608,950 17,600,250 TOTAL COMMON STOCKS (cost $404,045,303) 721,281,127 SHORT -TERM INVESTMENTS 5.06% Commercial Paper - 4.77% $ 800,000 Bacardi Corporation 07/01/15, 0.44% 800,000 775,000 Hyundai Capital America, Inc. 07/02/15, 0.40 774,991 1,000,000 Hyundai Capital America, Inc. 07/06/15, 0.50 999,931 1,750,000 AutoZone, Inc. 07/07/15, 0.38% 1,749,889 1,200,000 Bacardi-Martini B.V. 07/08/15, 0.44% 1,199,897 500,000 Rockwell Collins, Inc. 07/08/15, 0.38% 499,963 1,000,000 Williams Partners L.P. 07/08/15, 0.50% 999,903 1,500,000 Valspar Corporation (The) 07/09/15, 0.38% 1,499,873 1,000,000 Discovery Communications, LLC 07/10/15, 0.43% 999,893 1,000,000 Rockwell Collins, Inc. 07/10/15, 0.48% 999,880 1,000,000 Marriott International, Inc. 07/13/15, 0.38% 999,873 525,000 Molson Coors Brewing Company 07/14/15, 0.40% 524,924 1,000,000 Bemis Company, Inc. 07/15/15, 0.43% 999,833 1,000,000 AutoZone, Inc. 07/16/15, 0.40% 999,833 1,300,000 Valspar Corporation (The) 07/16/15, 0.43% 1,299,767 2,500,000 Michelin Luxembourg S.C.S. 07/20/15, 0.40% 2,499,472 1,675,000 PPG Industries, Inc. 07/21/15, 0.45% 1,674,581 2,500,000 PPG Industries, Inc. 07/23/15, 0.45% 2,499,313 672,000 Discovery Communications, LLC 07/24/15, 0.42% 671,820 950,000 Bemis Company, Inc. 07/27/15, 0.45% 949,691 1,075,000 Marriott International, Inc. 07/28/15, 0.47% 1,074,621 1,900,000 V.F. Corporation 07/29/15, 0.36% 1,899,468 1,400,000 Thomson Reuters Corporation 08/04/15, 0.50% 1,399,339 1,000,000 Bacardi U.S.A., Inc. 08/05/15, 0.48% 999,533 1,050,000 Thomson Reuters Corporation 08/10/15, 0.52% 1,049,393 1,000,000 Rockwell Collins, Inc. 08/14/15, 0.48% 999,413 900,000 V.F. Corporation 08/17/15, 0.38% 899,554 1,225,000 Campbell Soup Company 08/26/15, 0.40% 1,224,238 1,525,000 Campbell Soup Company 09/08/15, 0.46% 1,523,656 Page 3 1,575,000 Pall Corporation 09/21/15, 0.55% 1,573,027 36,285,569 Variable Rate Security - 0.29% 2,187,836 Fidelity Institutional Money Market Fund - Class I 2,187,836 TOTAL SHORT-TERM INVESTMENTS (cost $38,473,405) 38,473,405 TOTAL INVESTMENTS (cost $442,518,708) - 100.01% 759,754,532 LIABILITIES, NET OF OTHER ASSETS - (0.01)% (102,815 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of June 30, 2015, investment cost for federal tax purposes was $442,214,262 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (3,841,188 ) Net unrealized appreciation $317,540,270 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,187,836 Level 2 - Commercial Paper 36,285,569 Level 3 - None - - Total $759,754,532 Page 4 (1) See Schedule above for further detail by industry Page 5 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/13/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/13/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/13/2015
